                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVSION


                                                  4:15-cv-13437
BRUCE ZAK,

                 Plaintiff,
                                          HON. TERRENCE G. BERG
      v.

FACEBOOK, INC.,                              ORDER CONSTRUING
                 Defendant.                   DISPUTED CLAIM
                                                LIMITATIONS


     This is a patent-infringement case. Plaintiff Bruce Zak alleges that

Defendant Facebook, Inc. (“Facebook”) has infringed U.S. Patent No.

9,141,720, named “System and Method for Managing Content on a
Network Interface” (the “’720 Patent”). In accordance with this Court’s

standard procedures, the parties identified those claim limitations within

the ’720 Patent they believe are material to the infringement and validity

issues, and which the Court should therefore construe. After working

with the Court’s technical advisor, the parties reached agreement on the

construction of some of the claim limitations that were previously
disputed, and they have filed a corresponding stipulation. ECF No. 70.

There are four claim limitations in the ’720 Patent that remain in dispute

and that the Court will need to construe consistent with Markman v.

Westview Instruments, 517 U.S. 370 (1996).
                      PROCEDURAL HISTORY

     Zak filed this case in 2015 alleging that Facebook infringed two

patents he holds: (1) U.S. Patent No. 8,713,134; and (2) U.S. Patent No.

9,141,720 (the “’720 Patent”). ECF No. 1. On August 16, 2018, Zak agreed

to dismiss his claim regarding the first patent, No. 8,713,134, with

prejudice. ECF No. 31. His second claim alleging infringement of the ’720

Patent remains pending. Id.

     In 2016, after the parties filed opening briefs on claim construction,

Facebook filed four separate Petitions for Inter Partes Review (“IPR”) of

the ’720 Patent with the United States Patent and Trademark Office
(“USPTO”) challenging the validity of the ’720 Patent. See 35 U.S.C. § 311

(outlining IPR procedure). The parties then filed a joint motion to stay

this case pending the outcome of the IPRs, which this Court granted on
November 9, 2016. ECF Nos. 42, 43. The United States Patent Trial and

Appeal Board (“PTAB”) issued decisions denying institution of all four of

Facebook’s IPRs on April 4, 2017. ECF No. 46. In response, Facebook filed

requests for rehearing of the PTAB’s decisions, which the PTAB denied

on October 31, 2017 (IPRs 2017-00002 and 2017-00003) and March 28,

2018 (IPRs 2017-00004 and IPR 2017-00005). Id. The Court then lifted
the stay upon a joint motion by the parties and permitted supplemental

briefing outlining additional arguments on claim construction. ECF Nos.

47, 49, 53.



                                    2
     After discussion between the parties facilitated by the Court’s

Technical Advisor, Christopher G. Darrow, the parties reached a

consensus on some of the disputed claim limitations. That consensus is

reflected in their joint stipulation of October 12, 2018. ECF No. 70. Four

claim limitations now remain for this Court to construe. The Court has

considered the parties’ oral arguments on the disputed claim limitations,

as well as supplemental briefing on a modified construction raised by

Facebook during the October 17, 2018 hearing. See ECF Nos. 71, 72.

Though the parties attended a full-day facilitation on April 12, 2019 and

have engaged in subsequent settlement discussions, those efforts have
not yet borne fruit.

                            BACKGROUND

     The ’720 Patent is directed to a computer system for managing web
site content. More specifically, the ’720 Patent is directed to a system for

enabling users, without third-party assistance, to post content to a web

site and to control which other users can view the posted content. The

system includes at least two “configurable applications,” which are

comprised of one or more units of content, such as text, graphics, sounds,

documents, and multi-media content, that are displayable to users of the
web site. One of the configurable applications is a “biography

application,” which displays biographical information about a “user” of

the web site. The system enables users of the web site to manage
“business rules” that control the interaction of other users with certain

                                     3
web pages of the web site. In some embodiments, this is done through an

“administrative portal.”

     The system further includes generating at least one “configurable

link” or “application link” that points to a configurable application. The

“configurable link” is configurable by a user of the web site. The user

configures a business rule that applies profiles of other users to select

which content stored on the computer can be viewed by the other users

of the web site. The computer then generates the configurable link based

on this user-configured business rule. In this way, the system provides a

way to implement privacy-related business rules in a web site
environment.

     The parties agree that Claim 2 of the ’720 Patent is representative

of the claims asserted in this case. Claim 2 states:

            2. A system, including a computer and a web site,
           for managing content displayable on the web site
           to multiple users of the system who have profiles
           stored on the system, comprising:

           at least a first configurable application and a
           second configurable application, wherein each of
           the first and second configurable applications
           includes content that is stored on the computer
           and that is displayable to the users of the web site,
           and wherein one of the applications is a biography
           application that is managed by the computer and
           that displays biographical information that is
           received from and that is about one of the users of
           the system;

                                     4
          wherein at least one of the configurable
          applications is generated by the computer at least
          in part based on inputs received from multiple
          users of the system, the inputs including at least
          one of text, graphics, sounds, documents, and
          multi-media content;

          an administrator portal through which users of the
          system are permitted to act in the role of an
          administrator of certain web pages, wherein a user
          acting in the role of an administrator may manage
          business rules that utilize profiles of the users of
          the system to control interaction of the users with
          the certain web pages, wherein each user of the
          system is permitted to act in the role of an
          administrator at least with respect to a subset of
          web pages on the web site; and

          at least one configurable link on the web site that
          points to at least one of the plurality of
          configurable applications,

          wherein the at least one configurable link is
          generated by the computer based at least in part
          on a profile attributed to at least one user of the
          system and at least one rule that is configurable
          by a user acting in the role of an administrator and
          which applies user profiles to select what content
          stored on the computer can be viewed by which of
          the users of the system.

                            DISCUSSION
     Determining if there is an infringement of a patent is a two-step

inquiry. “[A] court must first construe disputed claim terms, and then

compare the properly construed claims to the accused device.” Nazomi


                                   5
Comm., Inc. v. Arm Holdings, PLC, 403 F.3d 1364, 1367–68 (Fed. Cir.

2005) (citation omitted). See Markman v. Westview Instruments, Inc., 52

F.3d 967, 976 (Fed. Cir. 1995) (en banc). Because claim construction will

in turn inform the factfinder’s assessment of the patent’s validity, and

whether the patent has been infringed, construction of key claim terms

is critical. The judge, not the jury, is responsible for determining the

meaning of the disputed claim limitations. See Markman, 517 U.S. at

372, 391; Info-Hold, Inc. v. Applied Media Techs. Corp., 783 F.3d 1262,

1265 (Fed. Cir. 2015) (Such “[s]ubsidiary factual determinations based

on extrinsic evidence are reviewed for clear error.”) (citing Teva Pharms.
USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015)). The Court’s claim

construction ruling will later form the basis for jury instructions.

     As explained by the Federal Circuit, “[t]he construction of claims is
simply a way of elaborating the normally terse claim language[ ] in order

to understand and explain, but not to change, the scope of the claims.”

Embrex, Inc. v. Serv. Eng’g Corp., 216 F.3d 1343, 1347 (Fed. Cir. 2000)

(quoting Scripps Clinic & Research Found. v. Genentech, Inc., 927 F.2d

1565, 1580 (Fed. Cir. 1991)). Claim construction involves determining

“how a person of ordinary skill in the art would understand a claim term
‘in the context of the entire patent, including the specification.’” Tr.’s of

Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016)

(quoting Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en
banc)).

                                     6
     The Court may utilize numerous sources for guidance in

determining the proper construction of a claim. Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is well-settled

that courts should begin the claim-construction analysis by examining

the patent itself, including the language of the claims, the specification,

and, if relevant, the prosecution history. Id. at 1582; Tr.’s of Columbia

Univ., 811 F.3d at 1362–63. The specification is “the single best guide to

the meaning of a disputed term” and therefore “the primary basis for

construing the claims.” Tr.’s of Columbia Univ., 811 F.3d at 1362

(internal quotations omitted) (quoting Vitronics Corp., 90 F.3d at 1582
and Phillips, 415 F.3d at 1315). Courts may also examine extrinsic

evidence to construct claims limitations, including relevant dictionary

definitions, “so long as the dictionary definition does not contradict any
definition found in or ascertained by a reading of the patent documents.”

Phillips, 415 F.3d at 1322–23 (quoting Vitronics Corp., 90 F.3d at 1584

n.6). Extrinsic evidence in the form of expert testimony may likewise

prove helpful to ensure that the court’s construction of technical aspects

of the patent is “consistent with that of a person of skill in the art, or to

establish that a particular term in a patent or the prior art has a
particular meaning in the pertinent field.” Phillips, 415 F.3d at 1318

(citing Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308–

09 (Fed. Cir. 1999); Key Pharms. v. Hercon Labs. Corp., 161 F.3d 709, 716
(Fed. Cir. 1998)). But courts should discount expert testimony that is

                                     7
conclusory or unsupported, or that is “clearly at odds with the claim

construction mandated by the claims themselves, the written description,

and the prosecution history, in other words, with the written record of

the patent.” Phillips, 415 F.3d at 1318 (quoting Key Pharms., 161 F.3d at

716).

        Courts may not use the accused product or device as a form of

extrinsic evidence to supply limitations for the patent claim. Wilson

Sporting Goods Co. v. Hillerich & Bradsby Co., 442 F.3d 1322, 1326–1327

(Fed. Cir. 2006). Such a practice would permit a court to tailor claim

construction to fit the dimensions of the accused product or process, and
thereby “to reach a preconceived judgment of infringement or

noninfringement.” Id. at 1331. Courts may, however, look to the accused

product or process as context to inform the parameters and scope of the
infringement analysis, including claim construction. Id. For example, in

Wilson Sporting Goods Company. v. Hillerich & Bradsby Company, the

Federal Circuit struggled to understand how the term “rigid” fit into the

claim construction at issue and found it appropriate to examine “the full

infringement context, including some record evidence about the accused

devices,” to inform claim construction. 442 F.3d at 1331. “While a trial
court should certainly not prejudge the ultimate infringement analysis

by construing claims with an aim to include or exclude an accused

product or process, knowledge of that product or process provides
meaningful context for the first step of the infringement analysis, claim

                                   8
construction.” Id. at 1326–1327. The Federal Circuit has held that

without “the vital contextual knowledge of the accused products,” a

court’s claim construction decision “takes on the attributes of something

akin to an advisory opinion.” Lava Trading, Inc. v. Sonic Trading Mgmt.,

LLC, 445 F.3d 1348, 1350 (Fed. Cir. 2006).

     The “prosecution history” of a patent is the complete public record

of USPTO proceedings concerning it. Phillips, 415 F.3d at 1317. Like the

specification, a patent’s prosecution history is evidence of how the

USPTO and the inventor understood the patent at issue. Id. Because the

prosecution history “represents an ongoing negotiation” between the
USPTO and the applicant “rather than the final product of that

negotiation, it often lacks the clarity of the specification and thus is less

useful for claim construction purposes.” Id. (citing Inverness Med. Switz.
GmbH v. Warner Lambert Co., 309 F.3d 1373, 1380–82 (Fed. Cir. 2002)).

Prosecution history may nonetheless offer insight into the meaning of

claim language by illustrating how the inventor understood the nature of

the invention and whether the inventor narrowed the scope of the

invention in the course of prosecution. Id. In practice, the prosecution

history of a patent frequently becomes relevant where, during
prosecution, the inventor, in response to an official rejection by the

USPTO, sets forth a definition or explanation regarding what the claim

is intended to cover. Id. Such a definition or explanation may or may not
be accompanied by a narrowing amendment to the claims. Where the

                                     9
patentee gives such a definition or explanation, the definition or

explanation limits the scope of the claim, preventing the patentee from

later recapturing what was previously surrendered. See Chimie v. PPG

Indus., Inc., 402 F.3d 1371, 1384 (Fed. Cir. 2005) (“The purpose of

consulting the prosecution history in construing a claim is to ‘exclude any

interpretation that was disclaimed during prosecution.’”) (quoting ZMI

Corp. v. Cardiac Resuscitator Corp., 844 F.2d 1576, 1580 (Fed. Cir.

1988)).

     The Federal Circuit, in Omega Engineering, Inc. v. Raytek

Corporation, 334 F.3d 1314, 1323 (Fed. Cir. 2003), explained that it
would refer to narrowing amendments in a patent’s prosecution history

as the “doctrine of prosecution disclaimer.” Under this doctrine, if an

inventor unequivocally disavows a broader plain and ordinary meaning
of claim language during prosecution in favor of a narrower meaning to

obtain or confirm a patent, courts should construe the claim language to

have the narrower meaning. Id. at 1325. Statements made by a patent

owner during an IPR proceeding may also fit within the doctrine of

prosecution disclaimer. In a recent case, Aylus Networks, Inc. v. Apple

Inc., 856 F.3d 1353, 1362 (Fed. Cir. 2017), the Federal Circuit held that
such statements made during the IPR process, “whether before or after

an institution decision, can be considered for claim construction and

relied upon to support a finding of prosecution disclaimer.” See also
Signal IP, Inc. v. Fiat U.S.A., Inc., No. 14-cv-13864, 2016 WL 5027595,

                                    10
at *16 (E.D. Mich. 2016) (finding that statements made during IPR

proceedings disavowed the plain and ordinary meaning of the word

“switch” to mean “magnetic switch.”). Critically, prosecution statements

that are vague or ambiguous do not qualify as a disavowal of claim scope.

Omega Engineering Inc., 334 F.3d at 1324. Such disavowing statements

must be both clear and deliberate. Id.

     Consistent with the foregoing, the parties have requested that the

Court construe four claim limitations or terms in the ’720 patent. The

Court will address each disputed claim limitation below.

     A.     “Configurable Link” and “Application Link"

    Claim        Facebook’s        Zak’s Proposed         Court’s
    Term          Proposed         Constructions       Constructions
               Constructions
“configurable “A mechanism by      “A mechanism        A mechanism by
link” /       which a user of a    by which a user     which a user of a
“application web site activates    of a web site       web site
link”         an application,      activates an        activates an
              where the            application,        application,
              mechanism can        where the           where the
              be modified or       mechanism can       mechanism can
              configured by the    be modified or      be modified or
              user as permitted    configured by the   configured by
              by any relevant      user as             the user as
              business rules, by   permitted by any    permitted by any
              acting on the        relevant            relevant
              mechanism itself     business rules.”    business rules.
              and not an icon,
              shortcut or other
              visual
              representation

                                   11
                associated with
                it.”
     The parties first request that the Court construe the claim

limitations “configurable link” and “application link.” They agree that the

Court’s construction of both limitations should contain the following

language: a “mechanism by which a user of a web site activates an

application, where the mechanism can be modified or configured by the

user as permitted by any relevant business rule.” ECF No. 71,
PageID.1841 n.1 (Zak’s Suppl. Br.); ECF No. 49, PageID.1147 (Facebook’s

Suppl. Br.). Facebook originally sought to add the following two

sentences to the end of the agreed-upon language: “Additionally, to
activate the application, the user must act directly on the actual

mechanism and not on a visual representation associated with the

mechanism, such as an icon or shortcut. The mechanism itself must be
configurable (as opposed to the application to which the mechanism

refers).” ECF No. 49, PageID.1147. But at oral argument Facebook

proposed a slightly modified alternative construction:

           A mechanism by which a user of a web site
           activates an application, where the mechanism
           can be modified or configured by the user as
           permitted by any relevant business rules, by
           acting on the mechanism itself and not an icon,
           shortcut or other visual representation associated
           with it.
The parties have stipulated to the first (non-underlined) portion of

Facebook’s construction, which comes directly from the ’720 Patent

                                    12
specification. ’720 Pat. col. 5 ll. 53-64. Facebook, however, urges that the

additional underlined phrase is required under the doctrine of

prosecution disclaimer.

     According to Facebook, Zak represented in IPR proceedings that a

“configurable link” can only be activated by a user clicking on the

alphanumeric link itself, and not on an icon, shortcut or other visual

representation that covers the link for aesthetic purposes. Though Zak

denies making any such representation, Facebook says Zak’s statements

necessarily limited the scope of these disputed claims because he

acknowledged “it is not enough for a user to act indirectly on a link by
using an associated visual representation.” ECF No. 49, PageID.1149. In

support of its proposed claim construction, Facebook cited the following

statements made by Zak during IPR proceedings:

      “Facebook’s argument that Boyce discloses or teaches a
       ‘configurable link’/‘application link’ hinges on a false premise
       that a graphical icon or shortcut is a ‘link.’ It is not . . . . Rather
       an icon or shortcut is simply a graphical object that may be
       associated with a link.”

      “[Boyce’s] clickable icons or shortcuts are associated with – but
       separate and distinct from – underlying links to the various
       applications . . . .”

      “. . . graphical icons or shortcuts are not ‘links’ at all . . . .”

      “The Clickable Icons or Shortcuts in Boyce Are Not ‘Links’”

      “A PHOSITA understands that graphical icons or shortcuts are
       simply not mechanisms that ‘point to’ and ‘activate’ configurable
       applications. Rather, they are merely images that are associated
                                      13
        with – but separate and distinct from – the underlying links that
        actually point to and are used to active the applications.”
ECF No. 72, PageID.1849 (Facebook’s Resp. to Zak’s Suppl. Cl. Constr.

Br. 1) (citing ECF No. 49-1, PageID.1167, 1172–73 (Zak’s Prelim. IPR

Resp.)). Under the doctrine of prosecution disclaimer, Facebook averred,

these statements by Zak necessarily narrowed the scope of his invention.

ECF No. 72, PageID.1849.

     In its IPR petitions, Facebook in contrast urged that the claims of

the ’720 Patent are invalid because Zak’s invention was “obvious” by a

combination of prior art documents, specifically: (1) a publication or

manual for Microsoft Outlook version 2002 authored by Jim Boyce; and

(2) U.S. Patent No. 5,729,734, issued to inventor Parker. See, e.g., ECF
No. 49-1, PageID.1167 (Zak’s Prelim. IPR Resp.). The prior art generally

disclosed clickable graphical icons or shortcuts with underlying links or

addresses to various applications, i.e., the Boyce manual. Id. at
PageID.1172–73. But Facebook asserted that the Boyce manual also

disclosed “configurable links” because the graphical icons or shortcuts

were selectively displayed to users depending upon the particular user’s

status as a “delegate” and the specific rights given to the “delegate.” Id.

     Zak, in turn, disagreed with Facebook’s contention that the prior

art disclosed “configurable links” and claims that Facebook misconstrued

statements he made in opposing the IPRs. Id. He drew contrast between

graphical icons, on one hand, and links, on the other, to argue the prior


                                    14
art did not disclose a link that was configurable. See id. at PageID.1167–

68, 1172–74, 1178–79, 1183–84. More specifically, Zak highlighted the

difference between graphical icons overlaying a link, and a link itself,

which he averred contains the address or location of the application. Id.

Essentially, Zak’s position was that graphical icons overlaying a link are

not links because the graphical icons are not the “mechanisms” that

“point to” and “activate” applications. Id. A link instead contains the

actual address or location for the application. Id. For example, the ’720

Patent states that links can contain “an URL (uniform resource locator),

a TCP/IP address, or other form of identifying location of applications 30
on the network site 34.” ’720 Pat. col. 5 ll. 54–57. According to Zak,

graphical icons typically seen by and clicked on by a user were not links

but rather graphical objects “associated with” a link. ECF No. 49-1,
PageID.1173–74 (Zak’s Prelim. IPR Resp.).

     The Court agrees with Zak, finding that proper construction of

these claim limitations should not contain the additional sentence or

alternative phrase proposed by Facebook, specifically that “[t]o activate

the application, the user must act directly on the actual mechanism and

not on a visual representation associated with the mechanism, such as
an icon or shortcut.” None of the statements cited by Facebook include a

clear and unambiguous statement that “[t]o activate the application, the

user must act directly on the actual mechanism and not on a visual
representation associated with the mechanism, such as an icon or

                                   15
shortcut” or the alternative phrasing that a “configurable link” can only

be activated by a user clicking on the alphanumeric link itself, and “not

on an icon, shortcut or other visual representation” that covers the link

for aesthetic purposes. Accordingly, the Court agrees with Zak that his

statements in the IPRs did not specify whether a user clicks indirectly on

the graphical icon or directly on the hyperlink. Accordingly, the doctrine

of prosecution disclaimer does not apply.

     B.     “Computer”

   Claim         Facebook’s         Zak’s Proposed         Court’s
   Term           Proposed          Constructions       Constructions
               Constructions
“computer”    Invokes 35 U.S.C.     35 U.S.C. §112(f)   The disputed
              § 112(f), should      does not apply,     claim limitations
              be interpreted as     not a means-plus-   containing the
              a means-plus-         function claim      term “computer”
              function claim        element; to the     are not means-
              element,              extent that §112    plus-function
              indefinite for lack   applies, the term   claim limitations.
              of specification      is not indefinite
              support               because it is
                                    supported by
                                    specification
     The parties next ask the Court to determine whether the disputed

claim limitations containing the term “computer” are means-plus-

function claim limitations within the meaning of 35 U.S.C. § 112(f).
Facebook urges that these limitations are indeed means-plus-function

claim limitations while Zak contends they are not.


                                    16
     A means-plus-function claim is one drafted in a manner that

invokes 35 U.S.C. § 112(f), which provides that an element in a claim

“may be expressed as a means or step for performing a specified function

without the recital of structure, material, or acts in support thereof, and

such claim shall be construed to cover the corresponding structure,

material, or acts described in the specification and equivalents thereof.”

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015).

By enacting this provision, Congress balanced the interest in allowing

inventors to express a claim limitation by reciting a function to be

performed (rather than a structure for performing that function) while
also constraining the manner in which such a limitation would be

construed, “namely, by restricting the scope of coverage to only the

structure, materials, or acts described in the specification as
corresponding to the claimed function and equivalents thereof.” Id.

(citing Northrop Grumman Corp. v. Intel Corp., 325 F.3d 1346, 1350 (Fed.

Cir. 2003)). Put another way, a means-plus-function claim limitation is a

type of claim that allows an inventor to set forth a function to be

performed without setting forth the specific structure to accomplish the

function. The flexibility built into this type of claim comes at a price for
the inventor as means-plus-function claims are construed to cover only

“the structure, materials, or acts described in the specification as

corresponding to the claimed function and equivalents thereof.”
Williamson, 792 F.3d at 1347–48.

                                    17
      To determine whether § 112(f) applies, the Federal Circuit

emphasizes the importance of “the presence or absence of the word

‘means.’” Id. at 1348. Inclusion of the word “means” in a claim element

produces a “rebuttable presumption” that § 112(f) applies. Id. (citing

Personalized Media Commc’ns, LLC v. Int’l Trade Comm’n, 161 F.3d 696,

703–04 (Fed. Cir. 1998) (collecting cases)). Absence of the word “means”

likewise creates a rebuttable presumption that § 112(f) does not apply.

Id. But it is not only the presence or absence of “means” that informs the

means-plus-function inquiry. The Federal Circuit has also emphasized

the importance of “whether the words of the claim are understood by
persons of ordinary skill in the art to have a sufficiently definite meaning

as the name for structure.” Greenberg v. Ethicon Endo-Surgery, Inc., 91

F.3d 1580, 1583 (Fed. Cir. 1996). Where the word “means” is included,
courts should look to “the meaning of the language of the limitation in

assessing whether the presumption is overcome.” Williamson, 792 F.3d

at 1348. And where “means” does not appear in a claim, the presumption

against application of § 112(f) can be overcome “if the challenger

demonstrates that the claim term fails to ‘recite[ ] sufficiently definite

structure’ or else recites ‘function without reciting sufficient structure for
performing that function.’” Id. (quoting Watts v. XL Sys., Inc., 232 F.3d

877, 880 (Fed. Cir. 2000)). A claim limitation may fail to recite sufficiently

definite structure when it uses a generic placeholder or “nonce” word,
similar to “means,” such as mechanism, element, device, or module.

                                     18
Mass. Inst. of Tech. & Elecs. For Imaging, Inc. v. Abacus Software, 462

F.3d 1344, 1354 (Fed. Cir. 2006). A word is a nonce word if it fails to recite

sufficiently definite structure to a person of ordinary skill in the art. Id.

at 1349. Nonce words reflect nothing more than verbal constructs that

may be used as a substitute for the word “means” because they “‘typically

do not connote sufficiently definite structure.’” Williamson, 792 F.3d at

1350 (quoting Mass. Inst. of Tech. & Elecs. For Imaging, Inc., 462 F.3d at

1354).

     If these claim limitations are construed as means-plus-function

claim limitations, Facebook argues the asserted claims will necessarily
be rendered invalid for being “indefinite” within the meaning of 35 U.S.C.

§ 112(b), which requires that a specification “shall conclude with one or

more claims particularly pointing out and distinctly claiming the subject
matter which the inventor or a joint inventor regards as the invention.”

Essentially, Facebook asserts that the specification at issue fails to

disclose a specific algorithm for the functions to be performed by the

computer.

     The relevant portion of Claim 2 of the ’720 Patent, representative

of the asserted claims, is reproduced below with the disputed claim

limitations underlined:

            2. A system, including a computer and a web site,
            for managing content displayable on the web site
            to multiple users of the system who have profiles
            stored on the system, comprising:

                                     19
           at least a first configurable application and a
           second configurable application, wherein each of
           the first and second configurable applications
           includes content that is stored on the computer
           and that is displayable to the users of the web site,
           and wherein one of the applications is a biography
           application that is managed by the computer and
           that displays biographical information that is
           received from and that is about one of the users of
           the system;

           wherein at least one of the configurable
           applications is generated by the computer at least
           in part based on inputs received from multiple
           users of the system, the inputs including at least
           one of text, graphics, sounds, documents, and
           multi-media content;

           ...

           wherein the at least one configurable link is
           generated by the computer based at least in part
           on a profile attributed to at least one user of the
           system and at least one rule that is configurable
           by a user acting in the role of an administrator and
           which applies user profiles to select what content
           stored on the computer can be viewed by which of
           the users of the system.
     Applying the means-plus-function framework articulated by the

Federal Circuit, this Court finds that the claim limitations reciting a

“computer” do not contain “means” language. Accordingly, there is a

presumption that the claim limitation is not a means-plus-function

limitation. See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800


                                    20
F.3d 1366, 1371 (Fed. Cir. 2015). Yet Facebook can overcome this

presumption by proving that the claim limitation “fails to recite

sufficiently definite structure or else recites function without reciting

sufficient structure for performing that function.” Id. at 1372 (internal

quotations marks omitted) (citing Williamson, 792 F.3d at 1349–50).

“[T]o help determine whether a claim term recites sufficient structure,

[the Court] examine[s] whether it has an understood meaning in the art.”

Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1320 (Fed. Cir.

2004).

     Facebook seeks to rebut the presumption that the claim limitations
are not means-plus-function claim limitations by arguing that the term

“computer” is a “nonce” word that triggers 35 U.S.C. § 112(f). Williamson,

792 F.3d at 1349–1350. Examining the claim language, the Court finds
that the term “computer” by itself connotes some degree of structure,

though computers are certainly a broad class of products. The word

“computer” is in every dictionary and is understood to be a programmable

electronic device. ECF No. 40-1 ¶ 43 (Klausner Decl.) The word

“computer” is a broad term because computers come in all shapes and

sizes. And Zak in fact intended a broad definition for the term
“computer.” Id. at ¶ 44. He defined the word as follows in the written

description section of the patent:

           The computer or computer system (collectively the
           “‘computer”) is any device capable of housing the

                                     21
           programming logic that allows the system to
           function. The computer can be a stand alone
           computer, a server, a mainframe computer, a mini-
           computer, a web server, an Internet server, an
           intranet server, an extranet server, a local area
           network (WAN), a wireless network, or any other
           form of computational device.
’720 Pat. col. 4-5 ll. 64-4 (reference numbers omitted). Though the term

“computer” is a broad term there is no question that a computer is

understood to be structure. The Court notes that there is nothing

improper or unusual in an inventor using a broad term in his or her

patent claims; if an inventor has created a novel invention, the inventor

should be allowed to claim the full scope of invention as long as he or she
satisfies the other requirements of patentability, such as enablement.

The Court accordingly disagrees with Facebook’s argument that the term

“computer,” as used in the disputed claims, is a “nonce” word that triggers
35 U.S.C. § 112(f). Williamson, 792 F.3d at 1349–1350. The asserted

claims of the ’720 Patent use the term computer in the context of a well-

described system for managing the content of a web site.

     Turning now to the language in the claims surrounding the word

“computer,” the Court finds that the surrounding claim language

describes sufficient structure to avoid the claim limitations being

categorized as means-plus-function claim limitations. The claims of the

’720 patent are directed to a computer used for managing the content

displayed on a web site. They “recite a number of functions carried out by


                                    22
a ‘computer’, including, among other things, generating an ‘application

link’ or a ‘configurable link,’ generating and displaying content, etc.” ECF

No. 40-1, ¶ 46 (Klausner Decl.). For example, Claim 1 of the ’720 Patent

states:

           a    plurality   of     configurable applications
           administered by the computer, wherein each
           configurable application includes a category of
           content stored by the computer and displayable to
           users of the web site . . . .
’720 Pat. col. 22 ll. 25–28. The presence of these various functions turns

the broad conception of a general-purpose computer into a specific-
purpose computer having sufficient structure to avoid 35 U.S.C. § 112(f).

Moreover, the written description section of the ‘720 Patent is detailed

and sets forth definitions and context concerning the invention of the

claims. The Court finds that a person of ordinary skill in the art would

recognize that a computer that performs the various functions set forth

in the claims, such as generating or administering content for a web site,
has sufficient structure.

     Zak asserts that the Federal Circuit case Inventio AG v.

Thyssenkrupp Elevator Ams. Corp., 649 F.3d 1350 (Fed. Cir. 2011)

supports his position. In that case the Federal Circuit held that the claim

limitation “computing unit” for efficiently controlling the operation of

elevators in a building was a sufficiently definite structure to avoid being

a means-plus-function claim limitation. Id. at 1359. Facebook responds


                                    23
that Inventio was overruled by the Federal Circuit’s 2015 en banc

decision in Williamson v. Citrix Online, 792 F.3d 1339. The Court agrees

that until the Federal Circuit reaffirms its holding in Inventio, the

precedential value of its ultimate holding that the “computing unit” was

not a means-plus-function claim limitation is minimal. In Inventio, the

Federal Circuit applied a since-overruled standard holding that absence

of the word “means” creates a “strong presumption” that the claim

limitation is not a means-plus-function claim limitation. Inventio, 649

F.3d 1360. Subsequently, however, in Williamson, the Federal Circuit

specifically overruled that line of cases holding that absence of the word
“means” creates a strong presumption of a means-plus-function claim

limitation. Williamson, 792 F.3d at 1349. Inventio’s ultimate holding was

thus based on a now-outdated standard.
     Yet Linear Technology Corporation v. Impala Linear Corporation,

379 F.3d 1311, a 2004 Federal Circuit case, supports the Court’s decision

that the disputed claim limitations containing the term “computer” are

not means-plus-function claim limitations. In that case, the Federal

Circuit reversed the district court’s finding that various claim limitations

reciting “circuits” for performing specific functions were means-plus-
function claim limitations. Id. at 1322. For example, one representative

claim limitation stated: “a first circuit for monitoring a signal from the

output terminal to generate a first feedback signal . . . .” Id. at 1316. The
Federal Circuit began its analysis by looking to the dictionary definition

                                     24
of “circuit” and found the term “circuit” would by itself be considered

structural in nature. Id. at 1320. The Federal Circuit then examined the

recited function of the circuit and concluded that a person of ordinary

skill would understand that the term “circuit”, when coupled to the

circuit’s claimed functions, was sufficiently structural to avoid

classification as a means-plus-function claim limitation. Id. at 1320–21.

     The Court finds the present case similar to Linear Technology in

that: (1) the claim term “computer” in the ’720 Patent is structure just as

the claim term “circuit” was in Linear Technology; and (2) the functions

recited in the claims of the ’720 Patent that are to be performed by the
“computer” more fully define the structure of the computer just as the

claimed functions in Linear Technology fleshed out the claim term

“circuit.” In other words, a person of ordinary skill in the art would
consider a computer that performs the various functions set forth in the

claims of the ’720 Patent, such as generating or administering content for

a web site, to be structure.

     In its response brief Facebook argues that to avoid 35 U.S.C.

§ 112(f) the claims must set forth the programming or describe in detail

the software for performing the functions recited in the claims. ECF No.
40. The Court disagrees that specific programming must be recited in the

claims or written description to avoid 35 U.S.C. § 112(f). Under the facts

of this case a computer that performs the various functions listed in the
claims in the context of managing the content of a web site is sufficiently

                                    25
definite structure to a person of ordinary skill in the art to avoid means-

plus-function classification.

     The recent Federal Circuit case Zeroclick, LLC v. Apple Inc., 891

F.3d 1003, 1008–09 (Fed. Cir. 2018) further guides the Court’s analysis.

In that case, the Federal Circuit vacated a contrary finding by a district

court and held that claim limitations containing the terms “program” and

“user interface code” related to a graphical user interface for a computer

were not means-plus-function claim limitations. More specifically, the

district court had held that the claim limitations “program . . . that can

operate the movement of the pointer (0)” and “user interface code being
configured to detect one or more locations touched by a movement of the

user’s finger on the screen without requiring the exertion of pressure and

determine therefrom a selected operation” were not means-plus-function
claim limitations. Id. at 1006–07. The Federal Circuit first noted that,

because the claim limitations do not contain the word “means,” it must

be presumed that the claim limitations are not means-plus-function

claim limitations. Id. at 1007. The Federal Circuit then concluded that

the terms “program” and “user interface code” were not used as generic

terms or nonce words “but rather as specific references to conventional
graphical user interface programs or code, existing in prior art at the time

of the inventions.” Id. at 1008. Because conventional graphical user

interfaces were known in the art, the Federal Circuit held that a person
of ordinary skill in the art would recognize the claim limitations as

                                    26
having a sufficiently definite meaning as the name for structure. Id. at

1008–09.

     The present case is similar to Zeroclick. As discussed above, in

Zeroclick the Federal Circuit held that a person of ordinary skill in the

art would recognize that the terms “program” and “user interface code”

in the context of the claims referring to conventional structure or

programming for a graphical user interface were not nonce words. Id. at

1008. Similarly, in the present case the Court finds that a person of

ordinary skill in the art would recognize that the term “computer” in the

context of the claims referring to conventional structure or programming
for managing the content displayed on a web site as having a sufficiently

definite meaning as the name for structure. The claims of the ’720 patent

“recite a number of functions carried out by a ‘computer’ including,
among others, generating and administering a plurality of applications,

generating an “application link” or a ‘configurable link,” generating

displayable content, etc.” ECF No. 40-1, ¶ 46 (Klausner Decl.). The Court

finds that a person of ordinary skill in the art would have recognized

these claim limitations as having sufficiently definite meaning as the

name for structure. The Court accordingly concludes that the various
claim limitations containing the term “computer” are not means-plus-

function claim limitations.




                                   27
     C.    “Administrator Portal”

 Claim Term       Facebook’s        Zak’s Proposed   Court’s
                   Proposed         Constructions Constructions
                Constructions
“administrator Invokes 35           35 U.S.C. §112(f)   This claim
portal”        U.S.C. §112(f),      does not apply,     limitation is not
               should be            not a means-        a means-plus-
               interpreted as a     plus-function       function claim
               means-plus-          claim element;      limitation
               function claim       to the extent
               element,             that §112
               indefinite for       applies, the term
               lack of              is not indefinite
               specification        because it is
               support              supported by
                                    specification
     Like its arguments concerning the “computer” claim limitation,

Facebook requests that the Court construe the claim language “an

administrator portal” in Claims 2, 7, and 30 as means-plus-function claim
limitations. If the claim limitations are construed in this manner,

Facebook argues, Claims 2 and 7 will become “indefinite” within the

meaning of 35 U.S.C. § 112(b) and therefore invalid because the

specification fails to disclose the specific structure or algorithm for

creating the “administrator portal.” Zak in opposition contends that the

claim limitation “administrator portal” is not a means-plus-function

claim limitation. Both parties have stipulated that if the Court does not

construe “administrator portal” as a means-plus-function claim

limitation that is indefinite within the meaning of 35 U.S.C. § 112(b), it


                                   28
should be construed to mean “interface used to manage applications

and/or business rules.” ECF No. 70.

      Claims 2, 7, and 30 recite the term “administrator portal.” Claim 2

of the ’720 Patent, representative of the asserted claims, is reproduced

below with the disputed claim limitation and other relevant claim

language underlined:

            2. A system, including a computer and a web site,
            for managing content displayable on the web site
            to multiple users of the system who have profiles
            stored on the system, comprising:

            ...

            an administrator portal through which users of the
            system are permitted to act in the role of an
            administrator of certain web pages, wherein a user
            acting in the role of an administrator may manage
            business rules that utilize profiles of the users of
            the system to control interaction of the users with
            the certain web pages, wherein each user of the
            system is permitted to act in the role of an
            administrator at least with respect to a subset of
            web pages on the web site; and


‘720 Pat. col. 22-23 ll. 20.

      Facebook and Zak disagree regarding whether this claim limitation

is a means-plus-function type claim limitation pursuant to 35 U.S.C.

§ 112(f). The Court will apply the same test and procedure discussed

above to determine whether the “administrator portal” claim limitations


                                    29
are means-plus-function claim limitations. In this instance, the claim

limitations reciting “administrator portal” do not contain the word

“means.” Accordingly, there is a presumption that this claim limitation

is not a means-plus-function claim limitation. See Media Rights, 800 F.3d

at 1371. Facebook seeks to rebut the presumption that this claim

limitation is a means-plus-function claim limitation by arguing that

“administrator portal” does not convey sufficiently definite structure to a

person of ordinary skill in art. Facebook’s principal argument is that the

term “administrator portal” is a broad term and that no specific structure

or algorithm is disclosed in the patent for the “administrator portal.” Zak
responds that “administrator portal” is sufficiently definite structure to

avoid a mandatory finding that the term is a means-plus-function claim

limitation.
     The Court begins its analysis by assessing the intrinsic evidence of

the claim language itself. The claim sets forth a detailed description of

the function and role of the “administrator portal.” It describes the

“administrator portal through which users of the system are permitted

to act in the role of an administrator of certain web pages, wherein a user

acting in the role of an administrator may manage business rules that
utilize profiles of the users of the system to control interaction of the

users with certain web pages.” ’720 Pat. col. 23 ll. 3–8. This language is

very clear in specifying the role and function of the administrator portal.



                                    30
     The written description section of the patent also discusses the

administrator   portal.   In   a   sub-section   of   the   patent   entitled

“Administrator-View,” the patent describes how the system can have an

“administrator console 60 or administrator portal” that “is used to

manage the applications 30 and/or business rules of the system 20.” Id.

at col. 7 ll. 20–22. The written description also states that there can be a

content interface 26 capable of receiving input 24 from the content

provider 34. The written description explains that “[i]n the preferred

embodiment, the content interface 26 includes a portal that allows the

content provider to access the input view and output view in a
simultaneous or substantially simultaneous manner.” Id. at col. 4 ll. 44–

47 (emphasis added.)




                                     31
     Figure 2 shows the administrator console 60 or administrator

portal:




     The Court finds that a person of ordinary skill in the art would find

the term “administrator portal,” in the context of managing the content

of a web site, connotes sufficient structure to avoid § 112(f). In the context
of the claim language and written description, it is clear that an

administrator portal is simply a user interface where users can “act in

the role of administrator of certain web pages, wherein a user acting in

the role of an administrator may manage business rules that utilize

profiles of the users of the system to control interaction of the users with

certain web pages.” Claim 2, ’720 Pat. col. 23 ll. 3–8. The Court’s

understanding that the administrator portal is a user interface is

                                     32
supported by Figure 2, which shows that a user can use the administrator

console 60 or administrator portal to interface with the various

applications. The fact that this claim limitation may be a broad term does

not mandate that the term be a means-plus-function claim limitation.

     The Court’s conclusion is supported by case law. For example, in

Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580 (Fed. Cir. 1996),

the Federal Circuit held that the claim limitation “detent mechanism”

was not a means-plus-function claim limitation even though the term is

defined in functional terms and even though the term did not call to mind

a single well-defined structure. The Federal Circuit explained that
“[w]hat is important is not simply that a ‘detent’ or ‘detent mechanism’ is

defined in terms of what it does, but that the term, as the name for

structure, has a reasonably understood meaning in the art.” Id. at 1583.
Like in Greenberg, the Court finds that the term “administrator portal”

in the context of managing content for a web page would be understood

by a person of ordinary skill in the art as the name for structure.

     Likewise, in Personalized Media Communications v. ITC, 161 F.3d

696, 705 (Fed. Cir. 1998), the Federal Circuit held that the claim

limitation “digital detector” did not implicate § 112(f) because “[e]ven
though the term ‘detector’ does not specifically evoke a particular

structure, it does convey to one knowledgeable in the art a variety of

structures known as ‘detectors.’” Similarly to Personalized Media
Communications, the Court finds that the term “administrator portal”

                                    33
would evoke, when read in light of the other claim language and written

description, a class of structures for an administrator to interface with in

managing the content of a web site.

     Facebook also relies on Advanced Group Information Systems, Inc.

v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016). In that case, the Federal

Circuit held that the claim limitation “symbol generator” for generating

symbols on a computer screen was a means-plus-function claim

limitation. Id. at 1348. In reviewing that case, the Court finds that the

present case is distinguishable. In Life360, the Federal Circuit

determined that the term “symbol generator” was abstract and did not
identify a structure by its function. In contrast, the Court here concludes

that the claim limitation “administrator portal,” when read in the context

of its function set forth in the claims and the written description of the
’720 Patent, connotes a sufficiently definite structure, specifically an

interface for managing the content and business rules of the web site.

The Court therefore concludes that the claim limitations containing

“administrator portal” are not means-plus-function claim limitations.




                                    34
    D.    Alleged Indefiniteness of Claim 11 Pursuant to IPXL
          Holdings Doctrine

Claim Term       Facebook’s         Zak’s Proposed         Court’s
                  Proposed          Constructions       Constructions
                Constructions
“wherein the The claim              The claim is not    This claim
system uses    recites a method     indefinite          limitation is not
the first      step within a        because it does     indefinite.
business rule system claim          not recite a
and            and is therefore     method step
information    indefinite under     within a system
in user        IPXL Holdings,       claim. Instead,
profiles to    LLC v.               the claim uses
determine      Amazon.com,          permissible
which content Inc., 430 F. 3d       functional
of the second 1377 (Fed. Cir.       language to
configurable   2005).               describe the
application is                      capabilities of
viewable by                         the system. See,
which of the                        Mastermine
other users of                      Software, Inc. v.
the system”                         Microsoft Corp.,
                                    874 F.3d 1307,
                                    1315 (Fed. Cir.
                                    2017).

“wherein the     The claim          The claim is not    This claim
system uses      recites a method   indefinite          limitation is not
the second       step within a      because it does     indefinite.
business rule    system claim       not recite a
and              and is therefore   method step
information      indefinite under   within a system
in user          IPXL Holdings,     claim. Instead,
profiles to      LLC v.             the claim uses
determine        Amazon.com,        permissible
which of the     Inc., 430 F. 3d    functional
other users of                      language to

                                    35
the system     1377 (Fed. Cir.      describe the
are permitted 2005).                capabilities of
to provide                          the system. See,
content to the                      Mastermine
second                              Software, Inc. v.
configurable                        Microsoft Corp.,
application”                        874 F.3d 1307,
                                    1315 (Fed. Cir.
                                    2017).



     Facebook further asserts that Claim 11 of the ’720 Patent is

indefinite within the meaning of 35 U.S.C. § 112(b) and therefore invalid

because it is written improperly. Specifically, Facebook argues that

although the claim is directed to a system it is written in a way that the

system can only be infringed if it is used in a particular manner by the

user. Facebook’s reasoning relies on IPXL Holdings, L.L.C. v.

Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005), in which the

Federal Circuit held that a system claim that recited a method of using
that system performed by the user was invalid as being indefinite.

     Consistent with IPXL, Facebook argues that Claim 11 of the ’720

Patent recites a system that includes two-method steps that render the

claim indefinite:

   “wherein the system uses the first business rule and information in
    user profiles to determine which content of the second configurable
    application is viewable by which of the other users of the system. .
    . .”



                                   36
   “wherein the system uses the second business rule and information
    in user profiles to determine which of the other users of the system
    are permitted to provide content to the second configurable
    application . . . .”
’720 Patent col. 25 ll. 1–10 (emphasis added). According to Facebook,

these limitations do no merely recite a capability of the system, they
employ “active voice” (“the system uses”), indicating that the limitations

describe affirmative steps rather than capabilities. Facebook points out

that Zak could and should have written these limitations to state, for
example, “wherein the system is capable of using.” In response, Zak

argues that the language of Claim 11 specifies that the business rule is

“configurable” by the administrator, not that the user must actually use
the feature.

     35 U.S.C. § 112(b) mandates that a patent must “conclude with one

or more claims particularly pointing out and distinctly claiming the

subject matter which the applicant regards as his invention.” The

Supreme Court has held that this definiteness provision “require[s] that

a patent’s claims, viewed in light of the specification and prosecution

history, inform those skilled in the art about the scope of the invention

with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134

S. Ct. 2120, 2129 (2014). Indefiniteness is a question of law that is

reviewed on appeal de novo, though any factual findings by the district

court based on extrinsic evidence are reviewed for clear error. Alfred E.




                                    37
Mann Found. for Sci. Research v. Cochlear Corp., 841 F.3d 1334, 1341

(Fed. Cir. 2016).

     In IPXL, 430 F.3d at 1384, a case of first impression, the Federal

Circuit held that a claim covering both a system and a method of actually

using that system was indefinite. The Federal Circuit was concerned that

claiming both the system and a method of using the system within a

single claim can make it unclear whether infringement occurs when one

creates an infringing system, or whether infringement occurs when the

user actually uses the system in an infringing manner. UltimatePointer,

L.L.C. v. Nintendo Co., 816 F.3d 816, 826 (Fed. 2016) (quotations and

citations omitted). The claim in IPXL provided:

           The system of claim 2 [including an input means]
           wherein the predicted transaction information
           comprises both a transaction type and transaction
           parameters associated with that transaction type,
           and the user uses the input means to either change
           the predicted transaction information or accept
           the displayed transaction type and transaction
           parameters.
IPXL, 430 F.3d at 1384. The Federal Circuit held that “it is unclear

whether infringement of claim 25 occurs when one creates a system that

allows the user to change the predicted transaction information or accept

the displayed transaction, or whether infringement occurs when the user

actually uses the input means to change transaction information or uses
the input means to accept a displayed transaction.” Id. The Federal


                                   38
Circuit concluded that “[b]ecause claim 25 recites both a system and the

method for using that system, it does not apprise a person of ordinary

skill in the art of its scope, and it is invalid.” Id.

      In Mastermine Software, Inc. v. Microsoft Corporation, 874 F.3d

1307 (Fed. Cir. 2017), the Federal Circuit again faced the issue of

whether a claim was invalid for including a method step in a system

claim. The pertinent claim stated:

            “A system comprising:

            ...

            a reporting module installed within the CRM
            software application . . . ;

            ...

            wherein the reporting module installed within the
            CRM software application presents a set of user-
            selectable database fields as a function of the
            selected report template, receives from the user a
            selection of one or more of the user-selectable
            database fields, and generates a database query as
            a function of the user selected database fields . . . .”


Id. at 1315. After reviewing cases addressing the same issue it had

decided since IPXL, the Federal Circuit distinguished between

situations: (1) where the system or apparatus claim contains active verbs

(e.g., presents, receives, and generates) but was intended to mean that

the system “is capable of” performing a function; and (2) where the

                                       39
system or apparatus claim contains language that specifies that a user

must actually perform a function. See id. Claims falling in the former

category are definite and thereby valid while claims falling in the latter

category are indefinite and thereby invalid. Id. at 1316. The Federal

Circuit looked to the disputed claim language and held that “[b]ecause

the claims merely use permissible functional language to describe the

capabilities of the claimed system,” and “do not claim activities performed

by the user,” the claims were definite. Id.

     Applying the Federal Circuit’s guidance in Mastermine to the facts

of the case at bar, the Court finds that the disputed claim limitations are
describing the capabilities of the claimed system and not requiring actual

performance of a function by a user or the system. Claim 11 of the ’720

Patent is reproduced below with the relevant claim limitations

highlighted:

           11. A system, including a computer, for managing
           content displayable on a collection of web pages to
           multiple users of the system who have profiles
           stored on the system, the users including an
           administrator of the collection of web pages,
           comprising:

           a plurality of configurable applications that are
           managed by the computer, including at least a first
           configurable application and a second configurable
           application, wherein the first and second
           configurable applications each includes content
           displayable on the collection of web pages, wherein


                                    40
          the content includes at least one of text, graphics,
          sounds, documents, and multi-media content;

          wherein the first configurable application is a
          biography application that displays biographical
          information about the administrator of the
          collection of web pages;

          wherein the second configurable application is
          generated by the computer at least in part based
          on content received from the administrator and at
          least in part based on content received from one or
          more of the other users of the system;

          at least one application link on at least one of the
          web pages that points to at least one of the
          plurality of configurable applications so as to
          enable the users to selectively activate the
          configurable application to which the application
          link points;

          a first business rule that is configurable by the
          administrator, wherein the system uses the first
          business rule and information in user profiles to
          determine which content of the second
          configurable application is viewable by which of
          the other users of the system; and

          a second business rule that is configurable by the
          administrator, wherein the system uses the second
          business rule and information in user profiles to
          determine which of the other users of the system
          are permitted to provide content to the second
          configurable application.
Read in context, the Court finds that the active voice in Claim 11 is

merely describing the capability of the system, specifically how the


                                  41
system is setup and designed, and is not requiring that a user perform

steps. The claim language states that the business rule “is configurable”

by the administrator, and then the system “uses” the business rule and

information in the user profile. The Court finds this language is merely

stating what the system is designed to do. The Court also finds that the

facts of this case are similar to the facts of Mastermine. Accordingly, the

Court does not find Claim 11 to be invalid for indefiniteness.

   SO ORDERED.




Dated: February 6, 2020       s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                       Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on February 6, 2020.
                            s/A. Chubb
                            Case Manager




                                    42
